 


113 HRES 754 EH: Condemning the Government of Iran for its gross human rights violations.
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 754 
In the House of Representatives, U. S., 
 
November 19, 2014 
 
RESOLUTION 
Condemning the Government of Iran for its gross human rights violations. 
 
 
Whereas Iran is a member of the United Nations and a signatory to both the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, among other international human rights treaties, without reservation;  
Whereas in violation of these and other international obligations, officials of the Government of Iran continue to perpetrate gross violations of the fundamental human rights of the Iranian people;  
Whereas Iranian women are increasingly subject to heinous acid attacks, either condoned by, or sponsored by, the Government of Iran, through the Basij and other vigilante groups;  
Whereas the Parliament of Iran recently enacted a law providing legal protection to private citizens to enforce a strict Islamic dress code and other behavior prescribed under Sharia law, emboldening the Basij and other vigilante groups;  
Whereas the Government of Iran manipulates the electoral process, according to the United States Department of State’s Country Reports on Human Rights Practices for 2013, severely limit[ing] citizens’ right to change their government peacefully through free and fair elections;  
Whereas following voting irregularities that resulted in the election of President Mahmoud Ahmadinejad, the Government of Iran brutally suppressed peaceful political dissent from wide segments of civil society during the Green Revolution in 2009 in a cynical attempt to retain its undemocratic grip on power;  
Whereas the Government of Iran has kept the principal leaders of the Green Revolution, Mir Hussein Moussavi and Mehdi Karroubi, under house arrest since February 2011;  
Whereas the United States Department of State consistently finds that Iranian authorities have limited freedom of association through threats, intimidation, the imposition of arbitrary requirements on organizations, and the arrests of group leaders and members;  
Whereas the United States Department of State’s Virtual Embassy Tehran website highlights human rights violations and abuses in Iran on a weekly basis;  
Whereas the Government of Iran continues to restrict freedom of speech and peaceful assembly, particularly for journalists and human rights activists;  
Whereas the United Nations Special Rapporteur on the Situation of Human Rights in the Islamic Republic of Iran found in its August 2014 report that the laws and policies of the Government of Iran continue to place overly broad restrictions on the rights to freedom of expression and access to information, including severe content restrictions, intimidation and prosecution of Internet users and limitations on Internet access through throttling and filtering;  
Whereas the ability of religious freedom and human rights activists to freely express themselves, and mobilize civil society, is actively thwarted by the Government of Iran;  
Whereas the Special Rapporteur found that the Government of Iran continues to apply capital punishment to offenders convicted of crimes below the international human rights law threshold of most serious crimes; political prisoners; and juvenile offenders, including 8 individuals in 2014 believed to be less than 18 years of age at the time of their alleged crimes;  
Whereas Iranian women continue to face legal and societal discrimination, as well as rampant domestic violence, which is not specifically prohibited under domestic law;  
Whereas, on October 25, 2014, Iranian authorities executed Reyhaneh Jabbari, an Iranian woman convicted of killing a man she said she stabbed in self-defense during a sexual assault, an execution preceded by the lack of due process, including a reported forced confession;  
Whereas the United States Department of State issued a statement condemning Jabbari’s execution and calling on Iran to respect the fair trial guarantees afforded to its people under Iran’s own laws and its international obligations;  
Whereas the United States Commission on International Religious Freedom found in its 2014 Annual Report that the Government of Iran continues to engage in systematic, ongoing, and egregious violations of religious freedom, including prolonged detention, torture, and executions based primarily or entirely upon the religion of the accused;  
Whereas the Government of Iran persecutes such religious minority groups as the Baha’is, Christians, Sufi, Sunni, and dissenting Shi’a Muslims (such as imprisoned Ayatollah Hossein Kazemeyni Boroujerdi) through harassment, arrests, and imprisonment, during which detainees have routinely been beaten, tortured, and killed;  
Whereas since 1999, the United States Department of State has repeatedly designated Iran as a country of particular concern for severe violations of religious freedom pursuant to the International Religious Freedom Act of 1998 (Public Law 105–292), most recently on July 28, 2014;  
Whereas the Government of Iran has long persecuted with particular intensity the Baha’i community, the largest non-Muslim religious minority in Iran, who number at least 300,000, and are viewed as heretics, and therefore are subjected to repression on the grounds of apostasy;  
Whereas according to the United States Commission on International Religious Freedom, since 1979, Iranian authorities have killed or executed more than 200 Baha’i leaders;  
Whereas ordinary Iranian citizens who belong to the Baha'i faith are disproportionately targeted, interrogated, and detained under the pretext of national security;  
Whereas senior governmental, military, and public security officials in Iran are responsible for ordering, controlling, and committing gross human rights violations that, in many cases, represent national policies of the Iranian regime;  
Whereas the United States Department of the Treasury, pursuant to section 413 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8753), issued a General License in September 2013 to permit the exportation of services and the transfer of funds for activities related to human rights and democracy building projects in Iran, which facilitate United States nongovernmental organizations’ activities that increase Iranian access to information and freedom of expression;  
Whereas since 2010, the United States Department of the Treasury, in consultation with the United States Department of State, has sanctioned 19 Iranian officials and 18 Iranian entities for their involvement or complicity in serious human rights abuses or in restricting the freedom of expression or assembly of the Iranian people;  
Whereas the most recent designation was for Morteza Tamaddom, former Governor-General of Tehran Province, designated May 23, 2014, under Executive Order No. 13628 for his involvement in censorship and other activities that limit the freedom of expression and freedom of assembly of Iran’s citizens;  
Whereas the United States led the effort in the United Nations Human Rights Council to renew the mandate of the Special Rapporteur on Iran in order to further expose Iranian human rights abuses; and  
Whereas it is important that the President of the United States consistently and rigorously exercise the statutory authorities granted by the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and the Iran Threat Reduction and Syria Human Rights Act of 2012 to impose sanctions on officials of the Government of Iran and other individuals directly responsible for human rights abuses, engaging in censorship, or engaging in the diversion of goods intended for the people of Iran: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls on the Government of Iran to abide by all of its international and domestic obligations with respect to human rights and civil liberties, including freedoms of assembly, speech, and press;  
(2)deplores the dramatic rise in executions of Iranian citizens by authorities since the election of President Hassan Rouhani in June 2013;  
(3)condemns, in particular, the recent cruel execution of Reyhaneh Jabbari, an Iranian woman convicted of killing a man she said she stabbed in self-defense during a sexual assault;  
(4)deplores the Government of Iran’s mistreatment of its religious minorities, including through the deprivation of life, liberty, and property;  
(5)condemns, in particular, the Government of Iran for its relentless persecution of its Baha'i minority;  
(6)calls on the Government of Iran to release all political prisoners and prisoners of conscience;  
(7)notes that the Administration has designated only one Iranian person for the commission of serious human rights abuses under the Comprehensive Iran Sanctions, Accountability, and Divestment Act, as amended, since May 30, 2013;  
(8)urges the President to increase the utilization of all available authorities, including the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including by freezing those individuals’ assets and barring their entry into the United States;  
(9)urges the United States Government to adopt and implement the following recommendations of the United States Commission on International Religious Freedom with respect to Iran— 
(A)continue to seek that violations of freedom of religion or belief and related human rights are part of multilateral or bilateral discussions with the Government or Iran whenever possible, and continue to work closely with European and other allies to apply pressure through a combination of advocacy, diplomacy, and targeted sanctions;  
(B)continue to speak out publicly and frequently at the highest levels about the severe religious freedom abuses in Iran, press for and work to secure the release of all prisoners of conscience, and highlight the need for the international community to hold authorities accountable in specific cases; and  
(C)continue to call on Iran to cooperate fully with the United Nations Special Rapporteur on the Human Rights Situation in Iran, including allowing the Special Rapporteur, as well as the United Nations Special Rapporteur on Freedom of Religion or Belief, to visit and continue to support an annual United Nations General Assembly resolution condemning severe violations of human rights, including freedom of religion or belief in Iran and calling for officials responsible for such violations to be held accountable;  
(10)condemns the undemocratic elections process that denies Iranians the ability to freely choose their own government; and  
(11)stands with the people of Iran who seek the opportunity to freely elect a government of their choosing.  
 
Karen L. Haas,Clerk. 
